SCHOONMAKER, District Judge.
This is an action in which the plaintiff seeks the cancellation and rescission of certain insurance policies issued by the plaintiff upon the life of one Charles F. King on the grounds that King’s answers in the applications for these policies were fraudulent.
We do not know of any practice which would require the plaintiff to file a more particular complaint, but the defendants may, under Rule 12(e) of the Rules-of Civil Procedure, 28 U.S.C.A. following section 723c, move for a more definite statement, or a bill of particulars in which they shall point out the defects of the complaint, and the details desired.
 We have examined the complaint in this case, and we think it sufficient to meet the requirements of Rule 12(e). In this case, the plaintiff has alleged the time *11place and content of the false representations involved in the applications for the insurance policies involved. The plaintiff sets forth the false representations involved as to the insured’s health, and specifications as to the questions asked in the applications. If other information is desired, the defendants may obtain it under Rule 33 providing for interrogatories. The rule to show cause granted in this case will be discharged.